Citation Nr: 1130969	
Decision Date: 08/22/11    Archive Date: 09/07/11

DOCKET NO.  09-16 041	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to reinstatement of eligibility for VA death benefits based upon terminated marital relationship. 

2.  Entitlement to dependency and indemnity compensation (DIC) benefits, to include service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from January 1958 to September 1964.  He died in December 1988; at the time of his death, the appellant was his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2008 administrative decision by the VA Regional Office and Insurance Center (ROIC) in Philadelphia, Pennsylvania that denied entitlement to death benefits including dependency and indemnity compensation (DIC), death pension and accrued benefits.

During the course of the appeal, custody of the file was transferred to the RO in Roanoke, Virginia, (Roanoke RO) which currently has jurisdiction of this appeal. 

The appellant testified before the undersigned Acting Veterans Law Judge during a Travel Board hearing at the Roanoke RO in April 2011.  A transcript of that hearing is of record.

The issue of entitlement to DIC benefits, to include service connection for the cause of the Veteran's death, is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on her part.


FINDINGS OF FACT

1.  At the time of his death in December 1988, the appellant had been married continuously to the Veteran since July [redacted], 1981.

2.  In September 1990, the appellant remarried a non-veteran, to whom she was still married to upon his death in November 2007. 

3.  On July 31, 2008, the appellant's claim for DIC benefits was received by VA.


CONCLUSION OF LAW

Entitlement to reinstatement of eligibility for VA death benefits based upon terminated marital relationship is established.  38 U.S.C.A. §§ 101(3), 103(d) (West 2002 & Supp. 2010); 38 C.F.R. § 3.55(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In an August 2008 administrative decision, the ROIC denied the claim for VA death benefits based on a finding that the appellant is not the Veteran's surviving spouse because her subsequent remarriage after the Veteran's death did not terminate prior to November 1, 1990.  

Prior to November 1990, the provisions of 38 U.S.C.A. § 103(d) and 38 C.F.R. § 3.55(a)(4) allowed for reinstatement of VA death benefits to surviving spouses whose benefits had been terminated because of remarriage, if that remarriage was terminated by a death, divorce, annulment, or if the remarriage was declared void.  These provisions were amended by the Omnibus Budget Reconciliation Act of 1990, Pub. L. 101-5908, § 8004, 104 Stat. 1388-348 (Nov. 5, 1990), to create a permanent bar to reinstatement of VA death benefits for those surviving spouses whose disqualifying relationship had been terminated and whose claim for reinstatement of benefits was not filed before November 1, 1990.  This statutory bar was later amended to allow reinstatement of eligibility for VA death benefits for those surviving spouses whose disqualifying remarriages were terminated prior to November 1, 1990.  See Section 502 of the Veterans' Benefits Programs Improvement Act of 1991, Pub. L. 102-86.  

Section 8207 of the Transportation Equity Act for the 21st Century, Pub. L. 105-178, amended 38 U.S.C. § 1311, effective October 1, 1998, to reinstate eligibility for only DIC to a surviving spouse of a veteran whose remarriage is terminated by death, divorce, or annulment unless VA determines that the divorce or annulment was secured through fraud or collusion.  Additionally, Pub. L. 105-178 reinstated eligibility for DIC to a surviving spouse of a veteran who ceases living with another person and holding himself or herself out openly to the public as that person's spouse.  This provision is codified at 38 C.F.R. § 3.55(a)(3) (2010).  See 64 Fed. Reg.30,244-02 (June 7, 1999).  This law restored eligibility only to DIC.  Eligibility to ancillary benefits-including VA Civilian Health Care and Medical Program (CHAMPVA), Chapter 35 education, and home loan guaranty benefits-was not restored.

On November 30, 1999, the President signed into law the Veterans Millennium Health Care and Benefits Act, Pub. L. 106-117.  Section 502 of Pub. L. 106-117 restores eligibility to health care benefits under 38 U.S.C. Chapter 17 (CHAMPVA), education benefits under Chapter 35, and home loan guaranty benefits under Chapter 37 to a surviving spouse if his or her remarriage has been terminated by death or divorce, or if a surviving spouse has ceased living with another person and holding himself or herself out openly to the public as that person's spouse.  These changes were effective on the first day of the first month beginning after the month in which the Act was enacted, i.e., December 1, 1999.  This provision is codified at 38 C.F.R. § 3.55(a)(4) and (7) (2010).  See 65 Fed. Reg. 43,699-01 (July 14, 2000).

The record reflects that the Veteran died in December 1988, due to arteriosclerotic coronary disease.  At the time of his death, the Veteran was not service-connected for any disability and the appellant had been married continuously to the Veteran since July [redacted], 1981.  Thus, she was his surviving spouse under the provisions of 38 U.S.C.A. § 101(3).  She did not file a claim for VA death benefits prior to her remarriage in September 1990 to a non-veteran, to whom she was still married to upon his death in November 2007.  On July 31, 2008, the appellant's original claim for DIC benefits was received by VA.  

Thus, based on the revisions described above, the statutory bar was lifted with regard to appellant here as a surviving spouse of a veteran whose remarriage was terminated by death and she is entitled to reinstatement of eligibility for VA death benefits based upon terminated marital relationship under the provisions of 38 C.F.R. § 3.55(a)(3)(4) and (7).  See also 38 U.S.C.A. §§ 101(3) and 103(d).

Finally, the Veterans Claims Assistance Act (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The above-outlined notice provisions do not apply in matters where, as here, the law, and not the evidence, is dispositive.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  As discussed above, the critical facts of this case are not in dispute; the law is dispositive.  Consequently, the VCAA does not apply to this appeal, and further discussion of compliance with the VCAA is not required.


ORDER

Entitlement to reinstatement of eligibility for VA death benefits based upon terminated marital relationship is established, and to this extent, the appeal is granted.


REMAND

In light of the Board's decision above, the issue of entitlement to DIC benefits, to include service connection for the cause of the Veteran's death, must be remanded for additional development and de novo adjudication. 

The appellant asserted during her testimony that the Veteran served in Vietnam.  Because the Veteran apparently never filed a claim during his lifetime, the Veteran's DD Form 214, service treatment and personnel records, and similar documents are not available for review.  However, the Board notes there is a presumption of herbicide exposure associated with service in Vietnam after January 9, 1962, and notes also that the Veteran died in December 1988 of arteriosclerotic coronary disease, a disease presumptively associated with herbicide exposure under the newly-revised provisions of 38 C.F.R. § 3.309(e) (effective from August 31, 2010).  See 75 Fed. Reg. 53,202 (Aug. 31, 2010).  For purposes of service connection, ischemic heart disease (IHD) encompasses any atherosclerotic heart disease resulting in clinically significant ischemia or requiring coronary revascularization.  It does not encompass hypertension or peripheral manifestations of atherosclerotic heart disease, such as peripheral vascular disease (PVD) or stroke.  

In consideration of the above, the Board finds the appellant has established a claim for entitlement to DIC benefits, to include service connection for the cause of the Veteran's death, and that further development is required before the claim can be adjudicated.  Specifically, VA should obtain the Veteran's service records and determine if he served in the Republic of Vietnam during the period when herbicide exposure is presumed-beginning on January 9, 1962 and ending on May 7, 1975-and, if so whether service connection for cause of the Veteran's death should be granted on a direct or presumptive basis.

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United States Court of Appeals for Veterans Claims (Court) held that in a claim for DIC benefits, VA's notice requirements include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Because the ROIC determined incorrectly that the appellant was ineligible for benefits as a surviving spouse of a veteran whose subsequent remarriage has been terminated, Hupp notice was not provided to the appellant.  To preclude prejudice to the appellant, she should be provided notice compliant with Hupp.  In addition, under the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006), VA should provide notice of how effective dates are established, if the claim is granted.  

In addition, there are no medical records relating to the Veteran's treatment for heart disease.  On remand, the appellant should be asked to identify health care providers and to sign authorization for release of records.  If the Veteran did not serve in the Republic of Vietnam during the time period for which exposure to herbicides is presumed, the Board finds that a review of the record performed by a cardiologist is warranted to provide an opinion with regard to whether the heart disease which led to the Veteran's death is related to his military service.

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant and her representative a VCAA-complaint notice letter explaining the information and evidence necessary to establish entitlement to DIC benefits due to service connection for the cause of the Veteran's death and how effective dates are established under the holdings in Hupp and Dingess, cited to above.  Explain to the appellant the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected, and VA's and her respective duties.  Also, ask the appellant to identify health care providers that evaluated and treated the Veteran for any disorder of the cardiovascular system, since his discharge from service in September 1964.  Explain that she needs to provide sufficient information and, if necessary, authorization, to enable VA to obtain any additional medical records pertaining to her claim that are not currently of record.  This letter should also apprise the appellant of the August 2010 revisions to the regulations pertaining to presumptive service connection for IHD due to exposure to herbicides.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the appellant and her representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

2.  Make an attempt to obtain copies of the Veteran's service treatment records and his Official Military Personnel File (OMPF) and/or Military Personnel Record Jacket (MPRJ) to determine if there is any information showing he served in the Republic of Vietnam during the period when herbicide exposure is presumed-beginning on January 9, 1962 and ending on May 7, 1975.  In doing so, contact the National Personnel Records Center (NPRC), the Department of the Air Force and/or other appropriate records depository.  Associate all documents obtained with the claims file.  All efforts to obtain these records, and the responses received, must be documented in the claims file, and must continue until it is reasonably certain that the records do not exist or that further efforts to obtain the records would be futile. 

3.  After completion of 1 and 2 above, determine if the Veteran served in the Republic of Vietnam during a period for which exposure to herbicides is presumed.  

4.  After completion of 1, 2 and 3 above, if and only if, the Veteran did not serve in the Republic of Vietnam during a period for which exposure to herbicides is presumed, forward the entire claims file (to include a complete copy of this REMAND) to a cardiologist for a comprehensive review of the record and an opinion as to whether a disease or injury of service origin caused or contributed to the cause of the Veteran's death.  The physician should render an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any such disorder caused, hastened, or substantially and materially contributed to his death.  

If the cause of the Veteran's death is attributed to multiple factors/events, please describe such factors/events.  In rendering the requested opinion(s), the physician must consider and discuss the Veteran's certificate of death, available service and post-service medical records, and the appellant's statements and testimony.

The physician should set forth the complete rationale for the conclusions reached, in a printed report.  If any requested opinion cannot be provided without resorting to mere speculation, the physician should clearly state the reason(s) why.

5.  After completion of the above actions, and any additional notification and/or development deemed warranted, readjudicate the issue remaining on appeal in light of all pertinent evidence and legal authority, to specifically include the revisions to 38 C.F.R. § 3.309(e), which include IHD as one of the diseases subject to presumptive service connection on the basis of herbicide exposure in service.  If any benefit sought on appeal is not granted to the appellant's satisfaction, furnish a supplemental statement of the case to the appellant and her representative and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.  

By this remand the Board intimates no opinion as to any final outcome warranted.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


